Case 19-08010-JMM        Doc 10     Filed 05/09/19 Entered 05/09/19 15:12:01          Desc Main
                                   Document      Page 1 of 10


BART M. DAVIS, ID STATE BAR NO. 2696
UNITED STATES ATTORNEY
WILLIAM M. HUMPHRIES, WA STATE BAR NO. 44452
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1414
EMAIL: Bill.Humphries@usdoj.gov

Attorneys for the United States of America on behalf of the U.S. Department of Education

                         UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

In Re
                                                     Bankr. Case No. 18-41006-JMM
STEHPEN D. MENDENHALL,
                                                     Chapter 7

                      Debtor.


STEHPEN D. MENDENHALL,                               Adversary No. 19-08010-JMM

                      Plaintiff,
                                                     MOTION TO DISMISS
        vs.

NAVIENT CORPORATION and U.S.
DEPARTMENT OF EDUCATION,

                      Defendants.


        COMES NOW the United States of America, on behalf of its agency the United States

Department of Education (“Education”), through the United States Attorney for the District of

Idaho and the undersigned Assistant United States Attorney, and files this motion specially and

without waiving the Court’s lack of personal jurisdiction over Education and without consenting



MOTION TO DISMISS - 1
Case 19-08010-JMM         Doc 10     Filed 05/09/19 Entered 05/09/19 15:12:01              Desc Main
                                    Document      Page 2 of 10


to service other than as required by Federal Rule of Bankruptcy Procedure 7004. Education

moves the Court to dismiss Plaintiff’s Complaint (ECF No. 1) (“Complaint”) filed by Stephen D.

Mendenhall (“Plaintiff” or “Debtor”) for lack of personal jurisdiction, insufficient process,

insufficient service of process, and failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Bankruptcy Procedure 7012(b) and Federal Rule of Civil Procedure

12(b)(2), (4), (5), and (6). In the alternative, Education requests the Court to order Plaintiff to

amend his Complaint and serve the United States Department of Education correctly in

accordance with Federal Rule of Bankruptcy Procedure 7004(b).

I.     BACKGROUND

       On November 1, 2018, “Plaintiff” filed a voluntary bankruptcy petition under Chapter 7

of the Bankruptcy Code. 1 Petition in Bankr. Case No. 18-41006-JMM, ECF No. 1.

       On January 22, 2019, Plaintiff filed his Complaint. ECF No. 1. In the Complaint,

Plaintiff provides no facts related to his efforts to repay the student loans discussed or his efforts

to maximize income and minimize expenses. See ECF No. 1.

       On February 5, 2019, Plaintiff submitted a summons to the Court listing only Navient

Corporation as the Defendant. ECF No. 3. The certificate of service portion of the submitted

summons was already filled out stating that on February 5, 2019, the summons was sent to

Navient Corporation, Education, and the U.S. Attorney’s Office for the District of Idaho. ECF

No. 3. The Attorney General for the United States was not listed on the certificate of service.

See ECF No. 3. On February 7, 2019, the Court issued the summons, which must be served

within seven days. ECF No. 4. At a conference in February the attorney for Plaintiff mentioned

to the undersigned that an adversary proceeding had been filed. On March 11, 2019, the



       1
           “Bankruptcy Code” herein refers to Title 11 of the United States Code.


MOTION TO DISMISS - 2
Case 19-08010-JMM         Doc 10    Filed 05/09/19 Entered 05/09/19 15:12:01             Desc Main
                                   Document      Page 3 of 10


undersigned sent a letter to Plaintiff’s counsel informing him that the U.S. Attorney’s Office had

not received anything related to the adversary proceeding and that the United States would not

answer unless it was served in accordance with the Federal Rules of Bankruptcy Procedure.

       On March 19, 2019, Plaintiff filed a Certificate of Service stating that on March 19th the

summons and Complaint were served on Navient Corporation, Education, and the U.S.

Attorney’s Office for the District of Idaho. ECF No. 5. The Attorney General for the United

States is not listed on the certificate of service. See ECF No. 5.

       On April 8, 2019, apparently recognizing that the time had passed to serve the summons

issued by the Court on February 7, 2019, Plaintiff submitted a new summons (still only listing

Navient Corporation as the defendant) to the Court. ECF No. 6. On that same date (April 8,

2019), the Court issued a new summons. ECF No. 7. Plaintiff filed a new Certificate of Service

indicating that the summons and Complaint were sent to Navient Corporation, Education, and

the U.S. Attorney’s Office for the District of Idaho. ECF No. 8. The Attorney General for the

United States is not listed on the certificate of service. See ECF No. 8. On April 16, 2019,

counsel for Plaintiff emailed the undersigned asking whether the U.S. Attorney’s Office received

the documents. The undersigned confirmed the U.S. Attorney’s Office received the summons

and Complaint, but the undersigned communicated that service had not been properly completed

because the Attorney General for the United States had not been served, as required by Federal

Rule of Bankruptcy Procedure 7004(b).

II.    DISCUSSION

         A.      Plaintiff fails to state a claim upon which relief can be granted because he
fails to allege facts plausibly suggesting that he has made a good faith effort to repay his
student loans.

       The Complaint fails to state a claim upon which relief can be granted because Plaintiff

fails to plead facts related to the third prong in the Brunner test adopted by the Ninth Circuit. To


MOTION TO DISMISS - 3
Case 19-08010-JMM           Doc 10    Filed 05/09/19 Entered 05/09/19 15:12:01             Desc Main
                                     Document      Page 4 of 10


successfully meet his burden of proving undue hardship under 11 U.S.C. § 523(a)(8), Plaintiff

must, among other things, prove that he “has made good faith efforts to repay the loans.” In re

Pena, 155 F.3d 1108, 1111 (9th Cir. 1998). He fails to plead facts related to the third prong, and

thus, Plaintiff fails to state a claim upon which relief can be granted.

       Federal Rule of Civil Procedure 12(b)(6) provides that the defense of a failure to state a

claim upon which relief can be granted may be asserted in a motion before an answer is filed.

Fed. R. Civ. P. 12(b)(6).

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,
       accepted as true, to state a claim to relief that is plausible on its face. A claim has
       facial plausibility when the plaintiff pleads factual content that allows the court to
       draw the reasonable inference that the defendant is liable for the misconduct
       alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations and citations omitted).

       “In light of Twombly and Iqbal, the Ninth Circuit summarized the governing standard as

follows: ‘In sum, for a complaint to survive a motion to dismiss, the nonconclusory factual

content, and reasonable inferences from that content, must be plausibly suggestive of a claim

entitling the plaintiff to relief.’” Arizona Lithium Co. Ltd. v. Battery Mineral Res. (United

States), Inc., Case No. 4:17-cv-351-DCN, 2018 WL 715341, at *2 (D. Idaho Feb. 5, 2018)

(quoting Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009)). This Court has reiterated

the standard that a complaint “must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Jeremy J. Gugino v. Nelmap, LLC et al. (In re

Wallace), Bankruptcy No. 11-21077-TLM, 2013 WL 1681780, at *5 (Bankr. D. Idaho Apr. 17,

2013). “[C]onclusory statements that merely echo the statutory language” are not enough. See

id. In sum, “[u]nder Twombly, the factual allegations must be sufficient to raise a right to relief

above the speculative level, on the assumption that all the allegations in the complaint are true




MOTION TO DISMISS - 4
Case 19-08010-JMM         Doc 10     Filed 05/09/19 Entered 05/09/19 15:12:01              Desc Main
                                    Document      Page 5 of 10


(even if doubtful in fact).” Jeremy Gugino v. Paul Orlando, et al. (In re Ganier), 403 B.R. 79,

82-83 (Bankr. D. Idaho 2009) (internal quotation marks omitted).

       Here, even viewing the Complaint in the light most favorable to Plaintiff, there are no

factual allegations allowing a reasonable inference that Plaintiff can prove that he made a good

faith effort to repay his student loans. Indeed, he pleads no facts related to his efforts to repay

the student loans. He pleads only that he has filed bankruptcy and allegations related to his

current financial situation in relation to what he alleges would be required to currently pay his

student loans. See ECF No. 1, ¶¶ 14-20.

       Even considering the factual allegations present in the Complaint, the allegations are

insufficient to be plausibly suggestive of a claim entitling the plaintiff to relief, especially when

considering the third prong of the Brunner test. The factual allegations do not discuss Plaintiff’s

past attempts to repay student loans, maximize his income, minimize his expenses, obtain

employment, or any of the other factors reviewed in the analysis of the good faith prong of the

Brunner test. See Roth v. Educ. Credit Mgmt. Corp. (In re Roth), 490 B.R. 908, 917 (B.A.P. 9th

Cir. 2013). The facts alleged are not sufficient to raise a right to relief above the speculative

level. Therefore, Plaintiff fails to state a claim upon which relief can be granted.

       Moreover, Federal Rule of Bankruptcy Procedure 7008 requires that, “[i]n an adversary

proceeding before a bankruptcy court, the complaint, counterclaim, cross-claim, or third-party

complaint shall contain a statement that the pleader does or does not consent to entry of final

orders or judgment by the bankruptcy court.” The Complaint contains no such statement.

       While Federal Rule of Civil Procedure 12(b)(6) allows Education to move the Court to

dismiss for the failure to state a claim upon which relief can be granted, a dismissal without leave

to amend is improper unless it is clear that the complaint “could not be saved by any




MOTION TO DISMISS - 5
Case 19-08010-JMM         Doc 10     Filed 05/09/19 Entered 05/09/19 15:12:01              Desc Main
                                    Document      Page 6 of 10


amendment.” Harris v. Amgen, Inc., 573 F.3d 728, 737 (9th Cir. 2009). The Ninth Circuit has

“held that in dismissals for failure to state a claim, a . . . court should grant leave to amend even

if no request to amend the pleading was made, unless it determines that the pleading could not

possibly be cured by the allegation of other facts.” Cook, Perkiss & Liehe, Inc. v. N. California

Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990).

       B.      Plaintiff failed to properly serve Education and thus the Court lacks personal
jurisdiction over Education.

       Federal Rule of Bankruptcy Procedure 7012(a) requires that a complaint be duly served.

After proper service, the United States must respond within 35 days from the date the bankruptcy

court issues the summons. However, the United States has no obligation to answer an adversary

complaint until the complaint and summons are “duly served” as required by Rule 7004. United

States v. McFerran, No. CV-01-317-PHX-LOA, 2008 WL 4924782, at *4 (D. Ariz. Nov. 17,

2008) (citing Rules 7004 and 7012(a)).

       Federal Rule of Bankruptcy Procedure 7004(a) provides Federal Rule of Civil Procedure

4(c)(1) and 4(e)-(j), among other provisions, apply in adversary proceedings. Federal Rule of

Civil Procedure 4(c)(1) states that “[a] summons must be served with a copy of the complaint.”

Fed. R. Civ. P. 4(c)(1). Service is to be made as set forth in Federal Rule of Civil Procedure

4(e)-(j). Federal Rule of Civil Procedure 4(i) provides the method for serving the United States

and its agencies. To comply with that rule, one must send by registered or certified mail a copy

of the summons and complaint to the agency, to the U.S. Attorney’s Office in the applicable

district, and to the United States Attorney General.

       Federal Rule of Bankruptcy Procedure 7004(b) then provides that, in addition to the

methods set forth in Federal Rule of Civil Procedure 4(e)-(j), service on an agency of the United

States may be effected by sending the summons and complaint via first class mail, postage



MOTION TO DISMISS - 6
Case 19-08010-JMM         Doc 10    Filed 05/09/19 Entered 05/09/19 15:12:01              Desc Main
                                   Document      Page 7 of 10


prepaid, to the agency; the U.S. Attorney for the district in which the action is brought; and to the

Attorney General of the United States. Fed. R. Civ. P. 7004(b)

       “‘[P]erson’s effecting service must provide correct notice in accord with the Rules . . . .

Thus, strict compliance with Rule 7004 serves to protect due process rights as well as to assure

bankruptcy matters proceed expeditiously.’” In re Ultrasonics, Inc., 269 B.R. 856, 862 (Bankr.

D. Idaho 2001) (quoting Jobin v. Otis (In re M & L Business Machine Company Inc.), 190 B.R.

111, 115 (D. Colo. 1995)). Without proper service of the complaint, no relief is appropriate. See

In re Campbell, 105 B.R. 19, 21 (B.A.P. 9th Cir. 1989) (“A default judgment entered when there

has been no proper service of the complaint is void, and should be set aside.”).

       “A bankruptcy court lacks jurisdiction over a defendant if the defendant was not served

properly under Rule 7004.” In re Scott, 437 B.R. 376, 379 (B.A.P. 9th Cir. 2010); In re

Campbell, 105 B.R. 19, 21 (B.A.P. 9th Cir. 1989) (citing Mississippi Publishing Corp. v.

Murphree, 326 U.S. 438, 444–45 (1946)) (“The United States Supreme Court has stated that

service of a summons is the procedure by which a court having venue and jurisdiction of the

subject matter of the suit asserts jurisdiction over the person of the party being served.” (internal

quotation marks omitted)); Laboy v. Firstbank P.R. (In re Laboy), Bankruptcy No. 93-00753,

2010 WL 427780, at *9-10 (D. Puerto Rico Feb. 2, 2010). “Even receipt of actual notice does

not remedy the technically defective service through which the court fails to obtain personal

jurisdiction.” In re Campbell, 105 B.R. at 21 (internal quotation marks and citations omitted).

Without personal jurisdiction, a court has no power to compel the United States to answer or

respond to an adversary complaint. Bendis v. Internal Revenue Service (In re Bendis),

Adversary No. 08 A 00081, 2009 WL 928658, at *2 (Bankr. N.D. Ill. Apr. 6, 2009) (citing




MOTION TO DISMISS - 7
Case 19-08010-JMM        Doc 10     Filed 05/09/19 Entered 05/09/19 15:12:01             Desc Main
                                   Document      Page 8 of 10


Rabiolo v. Weinstein, 357 F. 2d 167, 168 (7th Cir. 1966), cert. den., 391 U.S. 923 (1968)). A

defendant may then file a motion to dismiss based on the failure. In re Campbell, 105 B.R. at 21.

       Federal Rule of Bankruptcy Procedure 7012(b) incorporates Federal Rule of Civil

Procedure 12(b)-(i). Federal Rule of Civil Procedure 12(b) provides defenses to claims for relief

and such defenses may be raised by motion before an answer is filed. Rule 12(b)(2) provides a

defense for lack of personal jurisdiction; Rule 12(b)(4) provides a defense for insufficient

process; and Rule 12(b)(5) provides a defense for insufficient service of process.

       Here, Plaintiff failed to properly serve the summons and Complaint on the United States

because he did not serve the Attorney General for the United States as required by Federal Rule

of Bankruptcy Procedure 7004(b)(4) and (5). Therefore, the Court lacks personal jurisdiction

over Education. Insufficient process and service of process, and the lack of personal jurisdiction

that such insufficiencies create, provide grounds for dismissal under Federal Rule of Bankruptcy

Procedure 7012(b) and Federal Rule of Civil Procedure 12(b)(2), (b)(4), and (b)(5).

       Notwithstanding, Federal Rule of Bankruptcy Procedure 7004(b)(4) and (5) require the

Court to provide a reasonable time to cure service issues when the U.S. Attorney’s Office or the

Attorney General for the United States has been served. Here, Plaintiff mailed the summons and

Complaint to the U.S. Attorney’s Office but not to the Attorney General for the United States.

Thus, Education requests that the Court to order Plaintiff to submit a new summons (with

Education included as a defendant) for the Court to issue and then allow Plaintiff to properly

serve the summons and Complaint on the United States within the seven days of the summons

being issued. See Fed. R. Bankr. P. 7004(e). Then the United States would have the 35 days to

answer as allowed by Federal Rule of Bankruptcy Procedure 7012(a).




MOTION TO DISMISS - 8
Case 19-08010-JMM        Doc 10     Filed 05/09/19 Entered 05/09/19 15:12:01             Desc Main
                                   Document      Page 9 of 10


III.   PRAYER FOR RELIEF

       WHEREFORE, Education requests that the Court dismiss this case for failure to state a

claim upon which relief can be granted, understanding that the Court must allow Plaintiff to

amend the Complaint and cannot dismiss the case unless it is clear that Plaintiff cannot amend

the Complaint to cure the deficiencies. Thus, at the very least, Education requests that Plaintiff

be ordered to amend his Complaint.

       In addition, Education requests the Court to order Plaintiff to submit a new summons

naming Education as a defendant so that the Court may issue the summons and allow Plaintiff

the seven days from issuance of the summons to properly serve Education (and the United States

as a whole, which includes serving Education, the U.S. Attorney’s Office, and the Attorney

General of the United States) as required by Federal Rule of Bankruptcy Procedure 7004(b)(4)

and (5). Education would then have 35 days from the issuance of the summons to file an answer,

or another motion under Rule 12, if the summons and amended complaint are served correctly.

       DATED this 9th day of May, 2019.


                                                 BART M. DAVIS
                                                 UNITED STATES ATTORNEY
                                                 By


                                                  /s/ William M. Humphries
                                                  WILLIAM M. HUMPHRIES
                                                  ASSISTANT UNITED STATES ATTORNEY




MOTION TO DISMISS - 9
Case 19-08010-JMM        Doc 10    Filed 05/09/19 Entered 05/09/19 15:12:01      Desc Main
                                  Document     Page 10 of 10


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 9th day of May, 2019, the foregoing MOTION TO

DISMISS was electronically filed with the Clerk of the Court using the CM/ECF system which sent

a Notice of Electronic Filing to the following person(s):

       Ryan E. Farnsworth
       ryan@averylaw.net
       Attorney for Debtor


       Louis Vaughn Spiker
       lvs@magicvalleylaw.com
       Attorney for Navient Corp.




                                                 /s/ Jessica Black
                                                 Jessica Black
                                                 Legal Assistant




MOTION TO DISMISS - 10
